Citation Nr: 0022075	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for pulmonary nodular 
sarcoidosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law






INTRODUCTION

The appellant served on active duty from October 1976 to 
October 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
December 1998 and July 1999.


FINDINGS OF FACT

1.  The appellant's pulmonary nodular sarcoidosis is 
presently stable and there is no evidence of any kind showing 
that he is being treated currently for this disability or for 
any form of progressive pulmonary disease.  Moreover, a VA 
examiner reviewed all the evidence in the file in April 2000 
and concluded that the results of current and previous 
pulmonary function tests were within normal limits.

2.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture 
related to his pulmonary nodular sarcoidosis so as to require 
referral for extraschedular consideration by designated 
authority.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for pulmonary nodular sarcoidosis have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.97, 
Part 4, Diagnostic Code 6846 (1999).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a disability has become 
more severe is well grounded where the disability was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Because the claim is well grounded, VA has a duty to assist 
with the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In this regard, the Board notes that the 
appellant has been provided VA examinations for evaluation of 
his sarcoidosis in connection with this claim.  Further, the 
RO obtained medical records that the appellant indicated were 
available.  The appellant has not indicated that there is any 
other relevant evidence available but not yet of record, as 
shown by his failure to respond to the RO's latest 
development letter for same dated in January 1999.  Hence, 
the Board finds that no further assistance is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

In evaluating the severity of a disability, it is essential 
to consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In deciding claims for VA benefits on the merits, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

The appellant was initially granted service connection for 
pulmonary nodular sarcoidosis in February 1982.  A 10 percent 
disability rating has been in effect since May 1986.  The 
claim on appeal was filed in January 1998.  In connection 
with his claim, the appellant was examined on VA compensation 
examinations conducted in March 1998, April 1999, and January 
2000.

The January 2000 VA examination was conducted pursuant to the 
Board's remand instructions of July 1999.  On that 
examination, the appellant did not report any new symptoms, 
but his chief complaint was dyspnea on exertion at 
approximately 1/4 level mile.  He denied any orthopnea, chest 
pain, peripheral edema or pedal edema.  Further, there was no 
evidence of weight loss, fever or night sweats reported on 
this examination.  His medical history was reported as 
significant for a history of cigarette smoking (15 
packs/year) and a history of stage III sarcoidosis with 
current class two severity dyspnea on exertion.  The 
appellant also denied related cough and hemoptysis.  
Objectively, the physical examination revealed the appellant 
to be thin in no acute distress.  Examination of his head, 
eyes, ears, nose and throat disclosed a clear pharynx, no 
remarkable pallor to the mucus membranes and no jugular 
venous distention.  Examination of his cardiovascular system 
disclosed no cardiac murmurs and good heart sounds, and his 
lungs were clear to auscultation with no pleural rub present.  
Moreover, his abdomen was soft without tenderness, and he was 
grossly normal neurologically.  Examination of his 
extremities disclosed no edema, but on closer review, the 
examiner stated that there was possibly some synovial 
enlargement in the metacarpal and proximal interphalangeal 
joints with some mild tenderness to palpation in the left 
knee area.  Although it was later noted that the examiner did 
not have benefit of review of the claims file when he 
examined the appellant in January 2000, he evidently was 
aware of prior diagnostic and clinical tests as he stated 
that review of the last chest x-ray in April 1999 showed 
evidence of bilateral upper lobe fibrotic change with no 
apparent further progression or worsening since studies taken 
over 10 years ago.  The examiner commented further on prior 
pulmonary functions tests (PFT) which he interpreted as 
showing normal forced vital capacity (FVC) and forced 
expiratory volume (FEV).  The examiner added that the maximal 
voluntary ventilation shown on these PFT studies was normal 
and that the last diffusing capacity of lung measurement 
(taken in 1996) revealed 90% of predicted.  Based on these 
findings, the examiner diagnosed stage III pulmonary 
sarcoidosis, stable; possible rheumatoid arthritis; and, 
dyspnea on exertion, possibly of cardiac origin.

The aforementioned VA pulmonary examiner prepared an addendum 
report to his examination in April 2000.  In this report, the 
examiner stated that the appellant had stable stage III 
pulmonary sarcoidosis.  In addition, the examiner stated that 
since the last VA examination, clinical tests disclosed that 
the appellant had a negative rheumatoid factor.  The examiner 
also noted that the appellant had a new PFT performed in 
April 2000.  The report of this PFT indicated that the 
appellant had a normal spirometry, normal MVV (maximum 
ventilatory volume), normal gas transfer, and an FEV-1 of 
109% of predicted.  Based on review of this PFT as well as 
all the evidence in the claims file, the examiner stated that 
the appellant had a DLCO (SB) (diffusion capacity of the lung 
for carbon monoxide by the single breath method) of 24.5 
mm/mmHg per minute as compared to a predicted of 25.6 which 
was 95% of predicted and "entirely within normal limits."  
The examiner added the following analysis and medical opinion 
commentary:

Additional repeat spirometry revealed a 
normal forced vital capacity at 114% of 
predicted, a forced expiratory volume of 
109% of predicted and lung volumes which 
revealed on previous studies no evidence 
of specific abnormality such that the 
patient's pulmonary function evaluation 
at this time is entirely within normal 
limits.  This further information in the 
laboratory is consistent with the 
remainder of the clinical impression 
previously given, that the patient has 
Stage III pulmonary sarcoidosis.  
Pertinent radiologic examinations are a 
part of the medical record as performed 
by the radiology department at this 
hospital and the patient's principal 
symptoms of dyspnea on exertion does not 
appear to be of pulmonary origin and 
therefore is not likely related to his 
pulmonary sarcoidosis.  (Emphasis added).

As mentioned above, the prior VA examinations conducted in 
March 1998 and April 1999, as well as all the other evidence 
in the claims file, were reviewed by the aforementioned 
examination in connection with his April 2000 addendum 
report.  The April 1999 VA examination reflected a diagnosis 
of a history of sarcoidosis which had, "remained stable 
radiographically and physiologically."  The examiner at that 
time noted, however, that the appellant had some mild to 
moderate impairment of function, as supported by exercise 
desaturation.  The report of the March 1998 VA examination 
noted a diagnosis of pulmonary sarcoidosis with extra 
pulmonary manifestations.  The examiner added, however, that, 
"[t]he patient is not on any corticosteroids, has never had 
congestive heart failure or fever.  The patient states that 
he had always had nightsweats and that he is disturbed by his 
inability to gain weight.  He works as a clerk in a post 
office and can get along fairly well if he keeps a slow pace 
so that he won't get short of breath."

With respect to the above, the Board notes that there is no 
evidence showing that the appellant has required regular 
medical management or treatment for his sarcoidosis, to 
include corticosteroids use.  He was hospitalized in August 
1991 with a secondary diagnosis of sarcoidosis, at which time 
it was noted that he had been off steroids for the past year.

According to the Rating Schedule, a disability rating above 
the current 10 percent level for pulmonary sarcoidosis 
requires evidence showing pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids (30 percent), pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids (60 percent), or evidence showing cor 
pulmonale, or; cardiac involvement with congestive heart 
failure, or; progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment (100 percent).  38 
C.F.R. § 4.97, Diagnostic Code 6846 (1999).  However, a note 
to Code 6846 indicates that the sarcoidosis can also be rated 
for residuals of chronic bronchitis (Diagnostic Code 6600) 
and extra-pulmonary involvement under the specific body 
system involved if it is not an active disease.  Under the 
regulations, a 10 percent rating is warranted for chronic 
bronchitis when a PFT shows FEV-1 of 71 to 80 percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
66 to 80 percent predicted.  38 C.F.R. § 4.97, DC 6600 
(1999).  A higher evaluation, 30 percent, is not warranted 
unless the pulmonary function test shows FEV-1 of 56-70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56-65 percent predicted.  Id.  Higher ratings under 
Code 6600 (60 percent and 100 percent) require even lower 
percentages for the FEV-1/FVC or DLCO (SB) PFT test results.

After review of the evidence of record, the Board finds that 
a preponderance of the relevant and probative evidence is 
against entitlement to an increased rating above 10 percent 
for the appellant's pulmonary nodular sarcoidosis.  First, 
there is no evidence, either medical or non-medical, showing 
that the appellant is currently being treated for his 
sarcoidosis, to include taking corticosteroids.  In fact, 
there is no evidence showing any regular medical treatment or 
medication management for this disability in the past 10 
years.  Hence, an increased rating under Code 6846 is clearly 
not in order as the next higher ratings under that code (30 
percent and 60 percent) require, at a minimum, some medical 
management of the condition in the form of corticosteroids 
use.  The highest rating under Code 6846 is clearly not 
assignable as well as there is no evidence whatsoever showing 
that the appellant has cor pulmonale, or congestive heart 
failure, or progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.  As noted above, 
the medical evidence reflects that the appellant's 
sarcoidosis is stable, and there is no evidence of any kind 
showing that he is being treated currently for this 
disability or for any form of progressive pulmonary disease.  
Secondly, an increased rating is clearly not in order under 
any of the criteria listed for chronic bronchitis.  Again, as 
noted above, none of the appellant's PFT results taken over 
the past several years reflect FEV-1/FVC or DLCO (SB) 
predicted scores corresponding to the schedular criteria for 
the higher disability ratings (30 percent, 60 percent and 100 
percent).  In summary, the medical evidence of record does 
not in any manner support entitlement to an increased rating 
above 10 percent for this disability.  Moreover, as reflected 
by the VA examiner's thorough and detailed analysis of the 
appellant's condition given in connection with the January 
2000 examination and the claims file-review via the April 
2000 addendum report, his pulmonary function evaluation is 
"entirely within normal limits," as shown currently as well 
as by clinical impressions previously given, and, with 
respect to his principal symptoms of dyspnea on exertion, 
these symptoms have been deemed to be not likely related to 
his pulmonary sarcoidosis.

In view of the foregoing, the claim for an increased 
disability rating for pulmonary nodular sarcoidosis in excess 
of 10 percent is denied as a preponderance of the relevant 
and probative evidence does not clinically demonstrate that 
the appellant's disability is entitled to greater than the 10 
percent rating.  His contentions on appeal have been accorded 
careful consideration; however, the Board concludes that the 
medical findings discussed above are more probative of the 
level of disability.  It should be emphasized that the 
diagnoses and clinical findings recently obtained in 
connection with this claim are uncontradicted by any other 
comparable medical evidence of record.  The Board does not 
doubt the sincerity of the appellant's contentions regarding 
his belief that his disability has worsened, but to the 
extent that he contends that he should receive a higher 
rating for this disability due to his reported 
symptomatology, as a layperson, he is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Clark v. Derwinski, 2 Vet. App. 166 
(1992).  As noted, the medical evidence recently obtained in 
connection with the claim simply does not show that the 
disability is more than 10 percent disabling.

Having found a preponderance of the evidence against 
entitlement to increased compensation for the sarcoidosis 
disability, it follows that the negative evidence is not in a 
state of equipoise with the positive evidence to provide a 
basis for an award.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1999).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  The RO in this case 
considered this regulation but concluded that referral was 
not necessary.  The Board agrees.  In this regard, the Board 
finds that the schedular criteria and currently assigned 
evaluation for the appellant's sarcoidosis disability is not 
inadequate for rating purposes.  Therefore, it does not 
appear that he has an "exceptional or unusual" disability 
to the extent that the schedular standards are inadequate to 
properly rate this disability.

The Board also finds no evidence of an exceptional disability 
picture as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
It is not shown by the evidence that the appellant has 
required frequent hospitalization for this disability; as 
noted above, there is no evidence of any regular medical 
treatment or management of this disability in the past 10 
years.  In addition, it is not shown that he has required 
other significant medical interventions for his sarcoidosis.  
Hence, it does not appear that he has an exceptional 
disability manifested by frequent hospitalizations.  There is 
also no evidence of "marked interference" in employment due 
specifically to this disability; and hence, in the complete 
absence of any evidence which reflects that his sarcoidosis 
which is now stable and not under any form of medication 
management is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it currently, 
referral for consideration of an extraschedular rating on the 
basis of employment handicap is not in order.


ORDER

An increased rating above 10 percent for pulmonary nodular 
sarcoidosis is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


